Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 1 of 16 PageID #:9




                         EXHIBIT A
        Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 2 of 16 PageID #:10
Certificate of Registration
                   This Certificate i ued under the eal of the Copyright
                   Office in accordance with title 17, United tates Code,
                   attests that registration has been made for the work
                   identified below. The information on thi certificate has
                   been made a part of the Copyright Office records.                  Registration Number
                                                                                   VAu 1-041-373
                                                                                        Effective date of
                                                                                         registration:
                   ~ ~h~~re, of Am~ic•                                                 September 20,20 1.0




                       Title ofWork: BRIAN HARNE S PHOTOGRAPHY COLLECTIO                    2010 VOL. ill

    Completion/Publication - - - - - - - - - - - - - - - - - - - -
              Year of Completion: 2010

    Author
               •            Author: Randall Brian Harness
                   Author Created:     photograph(s)

              Work made for hire: No
                          Citizen of: United tales                             Domiciled in.: United States
                           ear Born:   19S8

    Copyright claimant
              Copyright Claimant!      Randall Brian Harness
                                       112    Bailey Ave Apt B, Fort Worth, TX, 76107, United States



    Certification
                              Name: B rian Harness
                               Date:   September 20, 2010




                                                                                                              Page 1 of l
Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 3 of 16 PageID #:11




                          EXHIBIT B
Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 4 of 16 PageID #:12



                        ASSIGNMENT OF COPYRIGHT


AGREEMENT made effective on October 1, 2020 by and between Randall Brian
Harness, an individual (the "Assignor"), whose address is 2908 Windstone Court,
Bedford, Texas 76021 and Carmel Capital LLC, a Texas Limited Liability Company
(the "Assignee"), whose address is 2908 Windstone Court, Bedford, Texas 76021.

WHEREAS, Assignor is the owner of all right title and interest in and to the following
copyrighted works (the "Works") which are registered with the United States Copyright
Office herein described:


l. Title of Work: Brian Harness Photography Collection 2010 Vol. 111
Limited to the following photographs: DeanFoods0485, DeanFoods0544, Unum0888,
Unum0895, Unum0906, Unum0912, Unum0918, Unuml076 & Unumll59
Registration Number: VAu 1-041-3 73


WHEREAS, Assignee desires to obtain all right, title and interest in, to and under the
Works, including the copyright therein.

NOW, THEREFORE, Assignor, for and in consideration of the sum of One Hundred
and no/100 Dollars ($100.00) in hand, and other good and valuable consideration paid
the receipt and sufficiency of which are hereby acknowledged, does hereby sell, assign,
transfer and set over unto Assignee in perpetuity, exclusively and irrevocably, free and
clear of any lien(s) or obligation, and Assignee hereby accepts, the entire right (whether
now know or hereinafter devised or created) title and legal and equitable interests in and
to the Work, including without limitation the copyright therein together with the goodwill
of the copyright, the right to register such copyright and obtain any renewals or
extensions thereof, and together with all rights to sue and recover for any past, present
and future infringements of any such rights, including but not limited to any infringement
or unauthorized use of the Works which may have occurred before the date of this
Agreement, during the formation of the Agreement, and/or after it, the same to be held
and enjoyed by Assignee for its own use and behalf and for its successors and assigns.

Assignor further agrees that, on request and without further consideration (but at the
expense of the Assignee), Assignor will execute all applications, make all rightful oaths,
and generally do everything necessary to aid the Assignee, its successors, assigns and
nominees, to obtain and enforce proper protection for the Work in the United States and
all countries foreign thereto, and to vest the entire right, title and interest in and to the
Work in the Assignee.

IN WITNESS WHEREOF, this instrument is executed to be effective as of the first date
written above.


                                        Page I of 3
Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 5 of 16 PageID #:13




Assignor:



  ~LA~~
Randall Brian Harness


Assignee:




 ~~~
Carmel Capital LLC
By Randall Brian Harness as Authorized by
Harness Land Services LLC,
the Manager for Carmel Capital LLC




                                     Page 2 of 3
Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 6 of 16 PageID #:14




                      INDIVIDUAL ACKNOWLEDGMENT

STATE OF TEXAS

COUNTY OF TARRANT

This instrument was acknowledged before me on the
Randall Brian Harness.
                                                                     Jt      day of October 2020 by




                                                                 Public in and for the
                                                         State of Texas




My Commission Expires:   g .;),/ .d'O       3




                    CORPORATION ACKNOWLEDGMENT

STATE OF TEXAS

COUNTY OF TARRANT

This instrument was acknowledged before me on the \ ~ day of October 2020 by
Carmel Capital LLC, by Randall Brian Harness, Manager.




                   ·!A E. CAMPBE
                    Public, State of Tex
                     m. Exp. 08-21-202
                                                     ~~  State of Texas
                                                                          a ~ , ~ c y ofTarrant

                        .130331862



My Commission Expires:
                   8 -J-I dOo-3



                                           Page 3 of 3
Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 7 of 16 PageID #:15




                          EXHIBIT C
                    Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 8 of 16 PageID #:16
IPM Consulting Ltd – Strategic Real Estate and Project Management Consulting Services                                 10/8/2020, 12:32




                  1PM CONSULTING LTD
                                                                                        Strategic Real
                                                                                        Estate and
                                 HOME
                                                                                        Project
                                                                                        Management
                          LEADERSHIP                                                    Consulting
                                SERVICES
                                                                                        Services
                                                                                        !   Design ! Constru
                                PROJECTS
                                                                                                          ction

                                CONTACT
                                                                                        !   Real      !   Propert
                                                                                            Estate        y
                                                                                                          Manage
                                                                                                          ment
                                                                                        !   Furnishi ! Relocati
                                                                                            ngs/Fit       on
                                                                                            Out           Coordin
                                                                                                          ation



                                                                                        Serving
                                                                                        !   Corpor ! PK-12
                                                                                            ations        Educati
                                                                                                          on
                                                                                        !   Law       !   Financi
                                                                                            Firms         al
                                                                                                          Instituti

https://ipmconsultingltd.com/                                                                                               Page 1 of 9
                    Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 9 of 16 PageID #:17
IPM Consulting Ltd – Strategic Real Estate and Project Management Consulting Services                                 10/8/2020, 12:32




                                                                                                            ons
                                                                                        !    Condo ! Non-
                                                                                             minium         Pro!t
                                                                                             Associa        Associa
                                                                                             tions          tions
                                                                                        !    Comme
                                                                                             rcial
                                                                                             Propert
                                                                                             y
                                                                                             Owners


                                                                                        EXPLORE MORE "




                                                                                            LEADERSH
                                                                                            LAURA
                                                                                            FISHER, FAIA,
                                                                                            NCARB, LEED
                                                                                            AP
                                                                                            has more
                                                                                            than 35 years
                                                                                            of diverse
                                                                                            experience


https://ipmconsultingltd.com/                                                                                              Page 2 of 9
                   Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 10 of 16 PageID #:18
IPM Consulting Ltd – Strategic Real Estate and Project Management Consulting Services                    10/8/2020, 12:32



                                                                                        worldwide
                                                                                        representing
                                                                                        owners in
                                                                                        strategic real
                                                                                        estate
                                                                                        planning,
                                                                                        project
                                                                                        management
                                                                                        , leasing,
                                                                                        design,
                                                                                        construction,
                                                                                        furnishing
                                                                                        and property
                                                                                        management
                                                                                        . She aligns
                                                                                        with
                                                                                        organizations
                                                                                        collaborativel
                                                                                        y de!ning
                                                                                        the
                                                                                        requirement
                                                                                        s that re"ect
                                                                                        their culture
                                                                                        and
                                                                                        objectives.
                                                                                        Laura builds
                                                                                        client
                                                                                        con!dence
                                                                                        through
                                                                                        listening and
                                                                                        addressing
                                                                                        direct and
                                                                                        indirect
                                                                                        needs,

https://ipmconsultingltd.com/                                                                                 Page 3 of 9
                   Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 11 of 16 PageID #:19
IPM Consulting Ltd – Strategic Real Estate and Project Management Consulting Services                    10/8/2020, 12:32



                                                                                        resulting in
                                                                                        long term
                                                                                        strategic
                                                                                        relationships.
                                                                                        Laura’s
                                                                                        client-
                                                                                        focused
                                                                                        approach
                                                                                        has delivered
                                                                                        projects for
                                                                                        multi-
                                                                                        national
                                                                                        corporations,
                                                                                        international
                                                                                        law !rms,
                                                                                        !nancial
                                                                                        institutions,
                                                                                        condominiu
                                                                                        m
                                                                                        associations,
                                                                                        non-pro!ts,
                                                                                        PK-12
                                                                                        educational
                                                                                        entities and
                                                                                        commercial
                                                                                        property
                                                                                        owners.


                                                                                        Credentials
                                                                                        Licensed
                                                                                        Architect —
                                                                                        Illinois, New
                                                                                        York, Texas,
                                                                                        NCARB

https://ipmconsultingltd.com/                                                                                 Page 4 of 9
                   Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 12 of 16 PageID #:20
IPM Consulting Ltd – Strategic Real Estate and Project Management Consulting Services                    10/8/2020, 12:32



                                                                                        Licensed
                                                                                        Interior
                                                                                        Designer —
                                                                                        Texas
                                                                                        Managing
                                                                                        Real Estate
                                                                                        Broker —
                                                                                        Illinois
                                                                                        LEED
                                                                                        Accredited
                                                                                        Professional

                                                                                        Education
                                                                                        University of
                                                                                        Chicago,
                                                                                        MBA Finance
                                                                                        Concentratio
                                                                                        n
                                                                                        Virginia Tech,
                                                                                        Bachelor of
                                                                                        Architecture


                                                                                        Associations
                                                                                        AIA
                                                                                        (American
                                                                                        Institute of
                                                                                        Architects)
                                                                                        CREW
                                                                                        (Commercial
                                                                                        Women in
                                                                                        Real Estate)




https://ipmconsultingltd.com/                                                                                 Page 5 of 9
                   Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 13 of 16 PageID #:21
IPM Consulting Ltd – Strategic Real Estate and Project Management Consulting Services                           10/8/2020, 12:32




                                                                                        SERVICES
                                                                                        !   Strategic Real Estate Planning
                                                                                        !   Site Selection Analysis
                                                                                        !   Real Estate Contract
                                                                                            Negotiations
                                                                                        !   Development and
                                                                                            Management (Programs,
                                                                                            Budgets, Schedules)
                                                                                        !   Selection and Management of
                                                                                            Consultants (Design,
                                                                                            Engineering, Construction)
                                                                                        !   Vendor Management
                                                                                        !   Relocation Coordination
                                                                                        !   Property Management,
                                                                                            Building Operations
                                                                                            Consulting, Report Creation
                                                                                            Documentation
                                                                                        !   Furniture Selection &
                                                                                            Coordination/Fit Out
                                                                                        !   Integration: Management
                                                                                            Team Planning with Real
                                                                                            Estate Portfolio
                                                                                        !   Life Safety/Building Envelope
                                                                                            Project Coordination



https://ipmconsultingltd.com/                                                                                         Page 6 of 9
                   Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 14 of 16 PageID #:22
IPM Consulting Ltd – Strategic Real Estate and Project Management Consulting Services                               10/8/2020, 12:32




                                                                                        PROJECTS
                                                                                        SIGNIFICANT PROJECTS
                                                                                        !   Illinois Center Redevelopment
                                                                                        !   Chicago International Charter
                                                                                            School, Multiple Projects
                                                                                        !   Dean Foods, 300,000 SF
                                                                                        !   Kirkland & Ellis, Furnishing,
                                                                                            650,000 SF
                                                                                        !   1255 N State Parkway Condo
                                                                                            Association, Multiple Projects
                                                                                        !   St. Chrysostom's Day School,
                                                                                            Flood Restoration
                                                                                        !   Hyatt Corporation/Pritzker
                                                                                            Realty Group, 300,000 SF
                                                                                        !   Walt Disney Companies,
                                                                                            81,000 SF

                                                                                        ORGANIZATIONS
                                                                                        !   McDonald's Corporation, Sr.
                                                                                            Director, Corporate Real
                                                                                            Estate
                                                                                        !   Bankers Trust/Deutsche
                                                                                            Bank, VP, Corporate Real
                                                                                            Estate
                                                                                        !   Salomon Brothers, Mgr.,
                                                                                            Leasing/Facilities
                                                                                        !   Allied Bancshares/Wells
                                                                                            Fargo, VP, Facilities

https://ipmconsultingltd.com/                                                                                            Page 7 of 9
                   Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 15 of 16 PageID #:23
IPM Consulting Ltd – Strategic Real Estate and Project Management Consulting Services                           10/8/2020, 12:32



                                                                                        !   Texas Commerce/J.P. Morgan
                                                                                            Chase, AVP, Properties
                                                                                            Development




                                                                                        CONTACT
                                                                                        IPM Consulting Ltd.
                                                                                        Six East Scott Street, #2
                                                                                        Chicago, IL 60610

                                                                                        312-859-3030

                                                                                        EMAIL Laura Fisher

                                                                                        DOWNLOAD Laura Fisher Bio




https://ipmconsultingltd.com/                                                                                        Page 8 of 9
                   Case: 1:20-cv-06343 Document #: 1-1 Filed: 10/26/20 Page 16 of 16 PageID #:24
IPM Consulting Ltd – Strategic Real Estate and Project Management Consulting Services              10/8/2020, 12:32




https://ipmconsultingltd.com/                                                                           Page 9 of 9
